EXHIBIT 10.16






GUARANTY AGREEMENT
by and between
TIFFANY & CO.,
as Guarantor
and
MIZUHO BANK (CHINA), LTD.
as Facility Agent
Dated as of July 11, 2016





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page




ARTICLE 1. GUARANTY
1


Section 1.1 Guaranty
1


Section 1.2 Guaranty of Payment
1


ARTICLE 2. OBLIGATIONS NOT WAIVED
1


ARTICLE 3. [INTENTIONALLY OMITTED]
2


ARTICLE 4. NO DISCHARGE OR DIMINISHMENT OF GUARANTY
2


ARTICLE 5. DEFENSES OF BORROWER WAIVED
2


ARTICLE 6. AGREEMENT TO PAY; SUBORDINATION
2


ARTICLE 7. INFORMATION
3


ARTICLE 8. REPRESENTATIONS AND WARRANTIES
3


Section 8.1 Status
3


Section 8.2 Binding Obligations
3


Section 8.3 Non-conflict with Other Obligations
4


Section 8.4 Power and Authority
4


Section 8.5 Validity and Admissibility in Evidence
4


Section 8.6 Deduction of Tax
4


Section 8.7 No Filing or Stamp Taxes
4


Section 8.8 No Events of Default
5


Section 8.9 No Misleading Information
5


Section 8.10 Financial Statements
5


Section 8.11 Pari Passu Ranking
5


Section 8.12 No Proceedings Pending or Threatened
5


Section 8.13 Insolvency
6


Section 8.14 Authorised Signatures
6


Section 8.15 No Immunity
6


Section 8.16 U.S. Anti-Terrorism Laws
6


Section 8.17 U.S. Governmental Regulation
6


Section 8.18 Repetition
6


ARTICLE 9 INFORMATION UNDERTAKING
7


Section 9.1 Financial Statements
7


Section 9.2 Compliance Certificate
7


Section 9.3 Requirements as to Financial Statements
7





i

--------------------------------------------------------------------------------



Section 9.4 Information: Miscellaneous
8


Section 9.5 Electronic Form
8


ARTICLE 10 FINANCIAL UNDERTAKINGS
8


Section 10.1 Adjusted Debt to EBITDAR
8


Section 10.2 Fixed Charge Coverage Ratio
9


Section 10.3 Definition
9


ARTICLE 11 GENERAL UNDERTAKINGS
11


Section 11.1 Authorisations
11


Section 11.2 Compliance with Laws
12


Section 11.3 Maintenance of Status
12


Section 11.4 Taxation Matters
12


Section 11.5 Change of Business
12


Section 11.6 Maintenance of Listing Status
12


Section 11.7 Pari Passu Ranking
12


Section 11.8 Ownership
13


Section 11.9 Borrowing Gap
13


Section 11.10 US Anti-Terrorism Laws
13


ARTICLE 12. TERMINATION
13


ARTICLE 13. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
13


ARTICLE 14. WAIVERS; AMENDMENT
14


Section 14.1 No Waiver
14


Section 14.2 Amendments, etc.    
14


ARTICLE 15. NOTICES
14


ARTICLE 16. SURVIVAL OF AGREEMENT; SEVERABILITY
14


Section 16.1 Survival of Agreement
14


Section 16.2 Severability
14


ARTICLE 17. ADDITIONAL GUARANTOR
15


ARTICLE 18. RIGHT OF SETOFF
15


ARTICLE 19. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL
15


Section 19.1 GOVERNING LAW
15


Section 19.2 Consent to Jurisdiction
15


Section 19.3 Waiver of Objection to Venue
16


Section 19.4 Consent to Service of Process
16


Section 19.5 WAIVER OF JURY TRIAL
16


ARTICLE 20. MISCELLANEOUS
16





ii

--------------------------------------------------------------------------------





Section 20.1 Headings
16


Section 20.2 Counterparts
16


Section 20.3 Rules of Interpretation
17


Section 20.4 Judgment currency
17







iii

--------------------------------------------------------------------------------






GUARANTY AGREEMENT, dated as of July 11, 2016, between TIFFANY & CO. (the
“Guarantor”) and MIZUHO BANK (CHINA), LTD., as the Facility Agent under the
Facility Agreement referred to in the next paragraph acting on behalf of the
Finance Parties (this “Guarantee”).
Reference is made to the RMB 990,000,000 Facility Agreement, dated as of the
date hereof, by and among TIFFANY & CO. (SHANGHAI) COMMERCIAL CO., LTD. (the
“Borrower”), Bank of America, N.A., Shanghai Branch and Mizuho Bank (China),
Ltd., as joint coordinators, mandated lead arrangers and bookrunners, Mizuho
Bank (China), Ltd., as Facility Agent, and the Lenders from time to time party
thereto (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Facility Agreement”). Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the
Facility Agreement.
The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Facility Agreement. The
Guarantor acknowledges that (i) it will derive substantial benefit from the
making of the Loans and (ii) the execution and delivery by the Guarantor of this
Guarantee is a condition precedent to the effectiveness of the Facility
Agreement, and the Finance Parties would not have entered into the Facility
Agreement if the Guarantor had not executed and delivered this Guarantee.
Accordingly, the parties hereto agree as follows:
ARTICLE 1. GUARANTY
Section 1.1 Guaranty
The Guarantor unconditionally guarantees, as a primary obligor and not merely as
a surety, the Obligations. The Guarantor further agrees that the Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it and that it will remain bound upon its guaranty notwithstanding any
extension or renewal of any Obligations. For purposes hereof, “Obligations”
shall mean all of the payment obligations of the Borrower under the Facility
Agreement (as the same may be amended, increased, modified, renewed or extended
from time to time), in each case whether fixed, contingent, now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under Clauses 21.6 or 21.7 of the
Facility Agreement (each an “Insolvency Event”), and including all post-petition
interest, funding losses and make-whole premiums, whether or not allowed as a
claim in any proceeding arising in connection with an Insolvency Event.
Section 1.2 Guaranty of Payment
The Guarantor further agrees that its guaranty hereunder constitutes a guaranty
of payment when due and not of collection, and waives any right to require that
any resort be had by the Facility Agent or any other Finance Party to any of the
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of the Facility Agent or any other Finance Party
in favor of the Borrower or any other person.
ARTICLE 2. OBLIGATIONS NOT WAIVED


1

--------------------------------------------------------------------------------





To the fullest extent permitted by applicable law, the Guarantor waives
presentment to, demand of payment from, and protest to the Borrower of any of
the Obligations, and also waives notice of acceptance of its guaranty and notice
of protest for nonpayment. To the fullest extent permitted by applicable law,
the obligations of the Guarantor hereunder shall not be affected by (i) the
failure of the Facility Agent or any other Finance Party to assert any claim or
demand or to enforce or exercise any right or remedy against the Borrower under
the provisions of the Facility Agreement or any other Finance Documents, or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of any Finance Documents (other
than this Guarantee), any other guaranty or any other agreement or (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Facility Agent or any other Finance Party.
ARTICLE 3. [INTENTIONALLY OMITTED]
ARTICLE 4. NO DISCHARGE OR DIMINISHMENT OF GUARANTY
The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
final and indefeasible payment in full in cash of the Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Facility Agent or any other Finance Party to assert any claim or demand or to
enforce any remedy under the Facility Agreement, any other Finance Document or
any other agreement, by any waiver or modification of any provision of any
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of the Guarantor or that
would otherwise operate as a discharge of the Guarantor as a matter of law or
equity (other than the final and indefeasible payment in full in cash of all the
Obligations).
ARTICLE 5. DEFENSES OF BORROWER WAIVED
To the fullest extent permitted by applicable law, the Guarantor waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the final
and indefeasible payment in full in cash of the Obligations. The Facility Agent
and the other Finance Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with the Borrower or
exercise any other right or remedy available to them against the Borrower,
without affecting or impairing in any way the liability of the Guarantor
hereunder except to the extent the Obligations have been fully, finally and
indefeasibly paid in cash. Pursuant to applicable law, the Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrower, as applicable, or any security.
ARTICLE 6. AGREEMENT TO PAY; SUBORDINATION


2

--------------------------------------------------------------------------------





In furtherance of the foregoing and not in limitation of any other right that
the Facility Agent or any other Finance Party has at law or in equity against
the Guarantor by virtue hereof, upon the failure of the Borrower to pay, in the
applicable currency required by the Facility Agreement, any Obligations when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Facility Agent in cash the amount of such
unpaid Obligations in the applicable currency required by the Facility
Agreement. Upon payment by the Guarantor of any sums to the Facility Agent, all
rights of the Guarantor against the Borrower arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
final and indefeasible payment in full in cash of the Obligations. In addition,
any debt of the Borrower now or hereafter held by the Guarantor is hereby
subordinated in right of payment to the prior final and indefeasible payment in
full in cash of the Obligations provided, however, that notwithstanding the
foregoing, prior to the occurrence of an Event of Default, the Borrower may
repay, and the Guarantor may receive payments relating to, any such debt.
Subject to the provision in the foregoing sentence, if any amount shall be paid
to the Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such debt of the Borrower,
such amount shall be held in trust for the benefit of the Finance Parties and
shall forthwith be paid to the Facility Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of the Finance Documents.
ARTICLE 7. INFORMATION
The Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that the Guarantor assumes and incurs hereunder, and agrees
that neither the Facility Agent nor any other Finance Party will have any duty
to advise the Guarantor of information known to it or any of them regarding such
circumstances or risks.
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
The Guarantor makes the representations and warranties set out in this Article 8
to each Finance Party on the date hereof and on each of the dates described in
Section 8.18 hereof.
Section 8.1 Status
It is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware.
Section 8.2 Binding Obligations
The obligations expressed to be assumed by the Guarantor in each Finance
Document to which it is a party (to the extent that such Finance Document has
been duly authorized, executed and delivered by all parties thereto) are,
subject to (a) any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered in accordance with the
Facility Agreement (including, without limitation, applicable bankruptcy,
insolvency, reorganization moratorium or similar laws affecting the enforcement
of creditors’ rights generally and equitable principles) and (b) the due and
authorized execution of such Finance Documents by the parties (other than the
Obligors) thereto, legal,


3

--------------------------------------------------------------------------------





valid, binding and enforceable obligations.
Section 8.3 Non-conflict with Other Obligations
The entry into and performance by the Guarantor of, and the transactions
contemplated by, the Finance Documents to which it is a party do not and will
not conflict with:
(a)    any law or regulation applicable to it, save for conflicts that would not
reasonably be expected to have a Material Adverse Effect;
(b)    its constitutional documents; or
(c)    any material agreement or instrument binding upon it or any of its
material assets.
Section 8.4 Power and Authority
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
Section 8.5 Validity and Admissibility in Evidence
All Authorisations required:
(a)    to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party;
(b)    to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation; and
(c)    for it and its Subsidiaries to carry on their business, the
non-compliance of which will have or would reasonably be expected to have a
Material Adverse Effect,
have been obtained or effected and are in full force and effect.
Section 8.6 Deduction of Tax
It is not required under any federal law of the United States or any law of the
State of Delaware to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
Section 8.7 No Filing or Stamp Taxes
Under the federal law of the United States and the law of the State of Delaware,
it is not necessary that the Finance Documents to which it is a party be filed,
recorded or enrolled with any court or other authority in the United States or
that any stamp, registration or similar Tax be paid on or in relation to the
Finance Documents to which it is a party or the transactions contemplated by the
Finance Documents to which it is a party.


4

--------------------------------------------------------------------------------





Section 8.8 No Events of Default
No default exists under any agreement or instrument which is binding on it or
any of its Subsidiaries or to which its or any of its Subsidiaries’ assets are
subject and which would reasonably be expected to have a Material Adverse
Effect.
Section 8.9 No Misleading Information
(a)    Any factual information provided in writing by the Guarantor or any of
its Subsidiaries for the purposes of the Information Document was true and
accurate in all material respects as at the date it was provided or as at the
date (if any) at which it is stated.
(b)    Any financial projections contained in the Information Document have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.
(c)    Nothing has occurred or been omitted from the Information Document and no
information has been given or withheld that results in the information contained
in the Information Document being untrue or misleading in any material respect.
(d)    All factual information (other than the Information Document) supplied by
the Guarantor or any of its Subsidiaries is true, complete and accurate in all
material respects as at the date it was given and was not, as of such date,
misleading in any material respect.
Section 8.10 Financial Statements
(a)    The Original Financial Statements of the Guarantor were prepared in
accordance with GAAP consistently applied save to the extent expressly disclosed
in such Original Financial Statements.
(b)    The Original Financial Statements of the Guarantor fairly present in all
material respects its financial condition and results of operations as of the
dates and for the periods indicated therein save to the extent expressly
disclosed in such Original Financial Statements.
(c)    There has been no material adverse change in the business or consolidated
financial condition of the Guarantor since the date of the Original Financial
Statements.
Section 8.11 Pari Passu Ranking
The Guarantor’s payment obligations under the Finance Documents to which it is a
party rank at least pari passu with the claims of all its current or future
unsecured and unsubordinated creditors, except for claims mandatorily preferred
by law applying to companies generally.
Section 8.12 No Proceedings Pending or Threatened
Except as disclosed in the Guarantor’s Annual Report on Form 10-K for its most
recently completed fiscal year and the Guarantor’s Quarterly Report on Form 10-Q
for its most recently completed fiscal quarter, there are no litigation,
arbitration or administrative proceedings (including but not limited to any such
proceedings based on any environmental law) by or before any court, arbitral
body or agency that have been started or (to the Guarantor’s knowledge and
belief) threatened against the Guarantor or


5

--------------------------------------------------------------------------------





any of its Subsidiaries that, if adversely determined (and there exists a
reasonable possibility of such adverse determination), would reasonably be
expected to have a Material Adverse Effect.
Section 8.13 Insolvency
(a)    To the Guarantor’s knowledge and belief, the Guarantor is not insolvent
(i.e., being unable to pay its debts generally (including subordinated and
contingent debts) when due), nor is it deemed by a court to be unable to pay its
debts generally when due, nor will it become so in consequence of entering into
any Finance Document to which it is a party and/or performing any transaction
contemplated by any Finance Document to which it is a party.
(b)    To the Guarantor’s knowledge and belief, the Guarantor has not taken any
corporate action nor have any legal proceedings or other procedure or step been
taken, started or threatened in relation to anything referred to in Clause 21.7
of the Facility Agreement.
Section 8.14 Authorised Signatures
As of the date of this Agreement, any person specified as its authorised
signatory under Schedule 2 (Conditions Precedent) of the Facility Agreement is
authorised to sign any notices on its behalf.
Section 8.15 No Immunity
The Guarantor will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in the United States,
either generally or in relation to a specific property.
Section 8.16 U.S. Anti-Terrorism Laws
The Guarantor, and to the best of its knowledge, each of its Subsidiaries:
(a)    has taken reasonable measures to ensure compliance with applicable
Economic Sanctions Laws and Anti-Money Laundering Laws; and
(b)    is not a Designated Person.
The Guarantor will not use any part of the proceeds from any Loan on behalf of
any Designated Person or otherwise use, directly by it or indirectly through any
Subsidiary of Guarantor, such proceeds in connection with any investment in, or
any transactions or dealings with, any Designated Person.
Section 8.17 U.S. Governmental Regulation
The Guarantor will not use any part of the proceeds from any Loan, directly or
indirectly, for payments to any government official or employee, political
party, official of a political party, candidate for political office, official
of any public international organization or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (15 USC. §§ 78dd-1 et seq.).
Section 8.18 Repetition


6

--------------------------------------------------------------------------------





The representations and warranties set out in Sections 8.1 through 8.5, 8.9(d),
8.10(c), 8.12, 8.13 and 8.15 through 8.17 are deemed to be made by the Guarantor
by reference to the facts and circumstances then existing on the date of each
Utilisation Request and the first day of each Interest Period; provided,
however, that the representations and warranties set out in Section 8.10(c)
(Financial Statements) shall be deemed to be made in relation to the most recent
financial statements delivered to the Facility Agent under Section 9.1
(Financial Statements) of this Guarantee and shall be repeated on each date on
which such financial statements are delivered to the Facility Agent.
ARTICLE 9 INFORMATION UNDERTAKING
The undertakings in this Article 9 shall remain in force from the date of this
Guarantee until the final and indefeasible payment in full in cash of all the
Obligations.
Section 9.1 Financial Statements
The Guarantor shall supply to the Facility Agent (in sufficient copies for all
the Finance Parties, if the Facility Agent so requests):
(a)    as soon as the same become available, but in any event within one hundred
and fifty (150) days after the end of each of its fiscal years, its audited
consolidated financial statements for that fiscal year; and
(b)    as soon as the same become available, but in any event within ninety (90)
days after the end of the first half of each of its fiscal years, its unaudited
consolidated financial statements for the fiscal quarter ended as of the end of
that fiscal half year.
Section 9.2 Compliance Certificate
The Guarantor shall supply to the Facility Agent, with each set of financial
statements delivered pursuant to Section 9.1 (Financial Statements), a
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with Article 10 of this Guarantee as of the end of the applicable
fiscal year or fiscal half year, as applicable.
Section 9.3 Requirements as to Financial Statements
(a)    Each set of financial statements delivered by the Guarantor pursuant to
Section 9.1 (Financial Statements) shall be certified by an authorized signatory
of the Guarantor as fairly presenting its financial condition as of the date of
those financial statements.
(b)    The Guarantor shall ensure that each set of its financial statements
delivered pursuant to Section 9.1 (Financial Statements) is prepared using GAAP
and financial reference periods substantially consistent with those applied in
the preparation of the Original Financial Statements for it unless, in relation
to any set of financial statements to be delivered by the Guarantor pursuant to
Section 9.1 (Financial Statements), the Guarantor notifies the Facility Agent
that there has been a change in GAAP or such financial reference periods and its
auditor delivers to the Facility Agent a description of any change necessary for
those financial statements to reflect GAAP and financial reference periods upon
which the Guarantor’s Original Financial Statements were prepared.


7

--------------------------------------------------------------------------------





Section 9.4 Information: Miscellaneous
The Guarantor shall supply to the Facility Agent (in sufficient copies for all
the Finance Parties, if the Facility Agent so requests):
(a)    all documents in relation to its asset or financial condition dispatched
by it to its shareholders (or any class of them) or its creditors generally
substantially at the same time as they are dispatched;
(b)    promptly upon becoming aware of them, the details of any material
litigation, arbitration or administrative proceedings which are current,
threatened or pending against it and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
(c)    promptly, such further information regarding the performance of
obligations of the Guarantor under the Finance Documents to which it is a party
as the Facility Agent (as so instructed by the Majority Lenders) may reasonably
request;
(d)    promptly upon becoming aware of changes, any information regarding any
changes in the Guarantor’s legal status, properties, operations, financial and
business conditions or cash flow position that would reasonably be expected to
materially and adversely affect the Guarantor’s ability to perform any of its
liabilities and obligations under or in connection with this Guarantee;
(e)    promptly upon becoming aware of them, the details of any events or
circumstances that would reasonably be expected to materially and adversely
affect the Guarantor’s ability to perform any of its liabilities and obligations
under or in connection with this Guarantee; and
(f)    any other information in respect of the Guarantor as the Facility Agent
may reasonably request.
Section 9.5 Electronic Form
If any information referenced in this Article 9 is publicly available
(including, without limitation, pursuant to filings made with the U.S.
Securities and Exchange Commission or any stock exchange on which shares in or
other securities of the Guarantor are listed or any electronic website
maintained by or on behalf of the Guarantor or the Borrower that are publicly
available, including, without limitation, through the EDGAR (Electronic Data
Gathering, Analysis and Retrieval) system or any comparable system), the
obligation to deliver such information will be deemed to be satisfied.
ARTICLE 10 FINANCIAL UNDERTAKINGS
The undertakings in this Article 10 shall remain in force from the date of this
Guarantee until the final and indefeasible payment in full in cash of all the
Obligations. The financial undertakings in this Article 10 shall be tested on a
Consolidated (as defined below) basis by reference to the financial statements
of the Guarantor delivered in respect of Section 9.1 (Financial Statements) and
compliance certificates of the Guarantor delivered in respect of Section 9.2
(Compliance Certificate).
Section 10.1 Adjusted Debt to EBITDAR


8

--------------------------------------------------------------------------------





The Guarantor shall maintain, as of any date, the ratio of (a) Adjusted Debt (as
defined in Section 10.3 below) on such date to (b) EBITDAR (as defined in
Section 10.3 below) for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered under this Guarantee, no greater than 3.50 to
1.00.
Section 10.2 Fixed Charge Coverage Ratio
The Guarantor shall maintain the ratio of (a) the sum of (i) EBIT (as defined in
Section 10.3 below) for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered under this Guarantee, plus (ii) Rent Expense (as
defined in Section 10.3 below) for such period to (b) the sum of (i) Rent
Expense for such period plus (ii) Interest Expense (as defined in Section 10.3
below) for such period, no less than 2.00 to 1.00.
Section 10.3 Definition
For purposes of this Guarantee, the following defined terms shall have the
following meanings.
“Adjusted Debt” shall mean, as of any date, the sum of (i) all Indebtedness of
the Guarantor and its Subsidiaries on a Consolidated basis on such date and (ii)
Rent Expense for the four consecutive fiscal quarter period ended immediately
prior to such date or then ending in respect of which financial statements have
been delivered under this Guarantee, multiplied by six (6).
“Arbitration Award” shall mean the award, dated December 20, 2013, in the
arbitration in the matter between The Swatch Group Ltd. and Tiffany Watch Co.
Ltd, as claimants, and Tiffany and Company, Tiffany (NJ) Inc. and the Guarantor,
as respondents, under the Arbitration Rules of the Netherlands Arbitration
Institute.
“Consolidated” shall mean the Guarantor and its Subsidiaries on a consolidated
basis in accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person (the “secondary obligor”),
any obligation of such secondary obligor (a) guaranteeing or in effect
guaranteeing any return on any investment made by another Person, or (b)
guaranteeing or in effect guaranteeing any Indebtedness, lease, dividend or
other obligation (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such secondary obligor, whether contingent, (i) to purchase any
such primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided that
the term “Contingent Obligation” shall not include (i) the indorsement of
instruments for deposit or collection in the ordinary course of business and
(ii) guaranties by the Guarantor or any Subsidiary of the Guarantor of the
primary obligations of any other Subsidiary of the Guarantor incurred


9

--------------------------------------------------------------------------------





in the ordinary course of business of such other Subsidiary; and provided,
further, that the amount of any such Contingent Obligation shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of such
primary obligation and (b) the maximum amount for which such secondary obligor
may be liable pursuant to the terms of the agreement embodying such Contingent
Obligation unless such primary obligation and the maximum amount for which such
secondary obligor may be liable are not stated or determinable, in which case
the amount of such Contingent Obligation shall be such secondary obligor’s
maximum reasonably anticipated liability in respect thereof as determined by
such secondary obligor in good faith.
“EBIT” shall mean, for any four fiscal quarter period of the Guarantor (herein
and in the definition of “EBITDAR”, the “Calculation Period”), (a) the net
earnings of the Guarantor and its Subsidiaries on a Consolidated basis for such
Calculation Period as determined in accordance with GAAP, plus (b) to the extent
deducted in the calculation of such net earnings for such Calculation Period,
the sum, without duplication, of the following: (i) Interest Expense and
financing costs, (ii) provision for income taxes, (iii) extraordinary or
non-recurring non-cash charges and expenses (including any impairment charges or
write-offs or write-downs with respect to goodwill or other intangible assets
and including any non-cash restructuring charges), (iv) extraordinary or
non-recurring cash charges and expenses in an aggregate amount not exceeding
$50,000,000 after the date of this Guaranty Agreement, and (v) any negative
impact on net earnings of the Arbitration Award (including all amounts required
to be paid by the Guarantor and its Subsidiaries under the Arbitration Award),
in an aggregate amount not exceeding $500,000,000, minus (c) to the extent
included in the calculation of such net earnings for such Calculation Period,
non-recurring non-cash gains and any positive impact on net earnings of the
Arbitration Award (including recovery of any amounts required to be paid
thereunder), in an aggregate amount not exceeding $500,000,000 (or, if less, the
aggregate amount added back in any prior period, without duplication, pursuant
to clause (b)(v) above).
“EBITDAR” shall mean, for any Calculation Period, (a) the net earnings of the
Guarantor and its Subsidiaries on a Consolidated basis for such Calculation
Period as determined in accordance with GAAP, plus (b) to the extent deducted in
the calculation of such net earnings for such Calculation Period, the sum,
without duplication, of the following: (i) Interest Expense and financing costs,
(ii) provision for income taxes, (iii) depreciation, (iv) amortization, (v) Rent
Expense, (vi) extraordinary or non-recurring non-cash charges and expenses
(including any impairment charges or write-offs or write-downs with respect to
goodwill or other intangible assets and including any non-cash restructuring
charges), (vii) extraordinary or non-recurring cash charges and expenses in an
aggregate amount not exceeding $50,000,000 after the date of this Guaranty
Agreement, and (viii) any negative impact on net earnings of the Arbitration
Award (including all amounts required to be paid by the Guarantor and its
Subsidiaries under the Arbitration Award), in an aggregate amount not exceeding
$500,000,000, minus (c) to the extent included in the calculation of such net
earnings for such Calculation Period, non-recurring non-cash gains and any
positive impact on net earnings of the Arbitration Award (including recovery of
any amounts required to be paid thereunder), in an aggregate amount not
exceeding $500,000,000 (or, if less, the aggregate amount added back in any
prior period, without duplication, pursuant to clause (b)(viii) above).
“Governmental Authority” shall mean any foreign, federal, state, provincial,
territorial, municipal or other government, or any department, commission,
board, bureau, agency, public authority, instrumentality or other political
subdivision thereof, any central bank, or any court or arbitrator.


“Indebtedness” shall mean, as to any Person, at a particular time, all items of
such Person which


10

--------------------------------------------------------------------------------





constitute, without duplication, (a) indebtedness for borrowed money or the
deferred purchase price of Property (other than (i) accounts payable and accrued
expenses incurred in the ordinary course of business, (ii) deferred compensation
payable to directors, officers or employees of the Guarantor or any of its
Subsidiaries and (iii) any purchase price adjustment, earnout or deferred
payment of a similar nature incurred in connection with an acquisition, except
to the extent that the amount payable pursuant to such purchase price
adjustment, earnout or deferred payment obligation has become fixed and is not
promptly paid when due), (b) indebtedness evidenced by notes, bonds, debentures
or similar instruments, (c) obligations with respect to any conditional sale or
other title retention agreement, (d) indebtedness arising under acceptance
facilities and the amount available to be drawn under all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder to the extent such Person shall not have reimbursed the issuer in
respect of the issuer’s payment of such drafts, (e) liabilities described in any
other clause of this definition which are secured by any Lien on any Property
owned by such Person even though such Person shall not have assumed or otherwise
become liable for the payment thereof (other than carriers’, warehousemen’s,
mechanics’, repairmen’s or other like nonconsensual Liens arising in the
ordinary course of business), (f) that portion of any obligation of such Person,
as lessee, which in accordance with GAAP is required to be capitalized on the
balance sheet of such Person, and (g) Contingent Obligations of such Person of
Indebtedness of others.
“Interest Expense” shall mean for any period, the interest expense of the
Guarantor and its Subsidiaries on a Consolidated basis as determined in
accordance with GAAP in respect of such period.
“Lien” shall mean any mortgage, pledge, assignment, lien, charge, encumbrance or
security interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.
“Person” shall mean any individual, firm, partnership, joint venture,
corporation, association, business enterprise, limited liability company, joint
stock company, unincorporated association, trust, Governmental Authority or any
other entity, whether acting in an individual capacity.
“Property” shall mean, in respect of any Person, all types of real, personal,
tangible, intangible or mixed property and all types of tangible or intangible
property owned or leased by such Person.
“Rent Expense” shall mean, for any period, the rent expense of the Guarantor and
its Subsidiaries on a Consolidated basis as determined in accordance with GAAP
under all operating leases in respect of such period.
ARTICLE 11 GENERAL UNDERTAKINGS
The undertakings in this Article 11 shall remain in force from the date of this
Guarantee until the final and indefeasible payment in full in cash of all the
Obligations.
Section 11.1 Authorisations
The Guarantor shall promptly:
(a)     obtain, comply with and do all that is necessary to maintain in full
force and effect; and


11

--------------------------------------------------------------------------------





(b)     upon request of the Facility Agent, supply certified copies to the
Facility Agent of,
any Authorisation required to enable it to carry on its business (except to the
extent the failure to maintain such Authorisation would not reasonably be
expected to have a Material Adverse Effect), and perform its obligations under
the Finance Documents to which it is a party and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document to which it is a party.
Section 11.2 Compliance with Laws
The Guarantor shall comply in all respects with all applicable laws, in
particular applicable laws and regulations on environmental protection, to which
it may be subject, save for any non-compliance that would not reasonably be
expected to have a Material Adverse Effect.
Section 11.3 Maintenance of Status
The Guarantor shall take any and all of the necessary actions to maintain its
legal existence and carry out its businesses, except to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
Section 11.4 Taxation Matters
The Guarantor shall:
(a)    file the tax reports and tax revenues that are required to be filed in
any jurisdiction in a timely manner; and
(b)    pay any tax in a timely manner, and if any tax is challenged in good
faith and in a proper way, ensure to make a sufficient provision for payment for
such tax; and
(c)    in its commercially reasonable judgment, apply for tax credit, tax
reduction, tax exemption, or subsidy by such way and to such extent as permitted
by the applicable laws;


where, in each case, failure to do so has or would reasonably be expected to
have a Material Adverse Effect.
Section 11.5 Change of Business
The Guarantor shall ensure that no material change is made to the general nature
of its primary corporate business from that carried on at the date hereof if
such change would reasonably be expected to lead to a Material Adverse Effect.
Section 11.6 Maintenance of Listing Status
The Guarantor shall maintain its listing status on the New York Stock Exchange
or any other globally recognized stock exchange.
Section 11.7 Pari Passu Ranking


12

--------------------------------------------------------------------------------





The Guarantor shall ensure its payment obligations under the Finance Documents
at all times rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.
Section 11.8 Ownership
The Guarantor shall, directly or indirectly, maintain control and 100% ownership
of the Borrower.
Section 11.9 Borrowing Gap
The Guarantor shall ensure that the aggregate of (a) the Borrower’s net assets
based on its most recent audited financial statements delivered pursuant to
Clause 18.1(i) of the Facility Agreement and (b) the Borrower’s borrowing gap as
determined pursuant to the then applicable laws and regulations (the “Borrowing
Gap”) is sufficient for the purpose of short-term foreign debt registration with
the State Administration of Foreign Exchange in the event that this Guarantee is
called. Under such circumstances, the Guarantor shall take all necessary steps
and procedures required to obtain, as soon as practicable, all necessary
governmental and corporate approval in respect of a capital injection into the
Borrower in the form of shareholder’s equity to achieve such Borrowing Gap.
Section 11.10 US Anti-Terrorism Laws
(a)    The Guarantor shall not knowingly engage in any transaction that violates
in any material respect any of the applicable prohibitions set forth in any
Economic Sanctions Laws, Anti-Money Laundering Law or Anti-Corruption Laws
applicable to it.
(b)    None of the funds or assets of the Guarantor or its Subsidiaries that are
used to repay the Facility shall constitute property of, or shall be
beneficially owned by, any Designated Person or, to the Guarantor’s knowledge,
be the direct proceeds derived from any transactions that violate the
prohibitions set forth in any applicable Economic Sanctions Law.
ARTICLE 12. TERMINATION
The guarantees made hereunder (i) shall terminate when all the Obligations have
been finally and indefeasibly paid in full in cash and the Lenders have no
further commitment to lend or otherwise extend credit under the Facility
Agreement and (ii) shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of any Obligations is
rescinded or must otherwise be restored by any Finance Party or the Guarantor
upon the bankruptcy or reorganization of the Borrower or otherwise.
ARTICLE 13. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
Whenever in this Guarantee any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Guarantor that
are contained in this Guarantee shall bind and inure to the benefit of each
party hereto and its successors and assigns. This Guarantee shall become
effective as to the Guarantor when a counterpart hereof executed on behalf of
the Guarantor shall have been delivered to the Facility Agent and a counterpart
hereof shall have been executed on behalf of the Facility Agent, and


13

--------------------------------------------------------------------------------





thereafter shall be binding upon the Guarantor and the Facility Agent and their
respective successors and assigns, and shall inure to the benefit of the
Guarantor, the Facility Agent and the other Finance Parties, and their
respective successors and assigns, except that the Guarantor shall not have the
right to assign its rights or obligations hereunder or any interest herein (and
any such attempted assignment shall be void), except as expressly contemplated
by this Guarantee or the other Finance Documents.
ARTICLE 14. WAIVERS; AMENDMENT
Section 14.1 No Waiver
No failure or delay of the Facility Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Facility Agent hereunder and of the other Finance Parties under the other
Finance Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Guarantee or
any other Finance Documents or consent to any departure by the Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
this Section 14.1, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Guarantor in any case shall entitle the Guarantor to any other or further
notice or demand in similar or other circumstances.
Section 14.2 Amendments, etc.
Neither this Guarantee nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into by, between or
among the Facility Agent and the Guarantor with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Clause 33 of the Facility Agreement.
ARTICLE 15. NOTICES
All communications and notices hereunder shall be in writing and given as
provided in Clause 29 of the Facility Agreement. All communications and notices
hereunder to the Guarantor shall be given to it at its address set forth on
Schedule I hereto.
ARTICLE 16. SURVIVAL OF AGREEMENT; SEVERABILITY
Section 16.1 Survival of Agreement
All covenants, agreements, representations and warranties made by the Guarantor
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guarantee or any other Finance Documents
shall be considered to have been relied upon by the Facility Agent and the other
Finance Parties and shall survive the execution and delivery of any Finance
Document, or the making of any Loan, regardless of any investigation made by the
Finance Parties or on their behalf, and shall continue in full force and effect
until this Guarantee shall terminate.
Section 16.2 Severability


14

--------------------------------------------------------------------------------





In the event any one or more of the provisions contained in this Guarantee or in
any other Finance Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
ARTICLE 17. ADDITIONAL GUARANTOR
Upon execution and delivery after the date hereof by the Facility Agent and a
Person of an instrument in the form of Annex 1, such Person shall become a
guarantor hereunder with the same force and effect as if originally named as a
guarantor herein. The execution and delivery of any such instrument shall not
require the consent of the Guarantor hereunder. The rights and obligations of
the Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of any New Guarantor as a party to this Guarantee.
ARTICLE 18. RIGHT OF SETOFF
If an Event of Default shall have occurred and be continuing, each Finance Party
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff any matured obligations due from the
Guarantor under the Finance Documents (to the extent beneficially owned by the
applicable Finance Party) against any matured obligations owed by such Finance
Party to the Guarantor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off. The Finance Party
shall, promptly upon the set-off conducted pursuant to this Article 18, inform
the Facility Agent who shall further inform the Guarantor of the same.
ARTICLE 19. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL
Section 19.1 GOVERNING LAW
THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
Section 19.2 Consent to Jurisdiction
The Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guarantee or the other Finance Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding


15

--------------------------------------------------------------------------------





shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee shall
affect any right that the Facility Agent or any other Finance Party may
otherwise have to bring any action or proceeding relating to this Guarantee or
the other Finance Documents against the Guarantor, or any of its property, or in
the courts of any jurisdiction.
Section 19.3 Waiver of Objection to Venue
The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee or the other Finance Documents in any court
referred to in Section 19.2. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Section 19.4 Consent to Service of Process
Each party to this Guarantee irrevocably consents to service of process in the
manner provided for notices in Article 15. Nothing in this Guarantee will affect
the right of any party to this Guarantee to serve process in any other manner
permitted by law.
Section 19.5 WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTEE. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF SUCH PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
ARTICLE 20. MISCELLANEOUS
Section 20.1 Headings
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.
Section 20.2 Counterparts
This Guarantee may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute but one contract (subject to
Article 13), and shall become effective as provided in Article 13. Delivery of
an executed counterpart of this Guarantee by facsimile transmission shall be as
effective as


16

--------------------------------------------------------------------------------





delivery of a manually executed counterpart of this Guarantee.
Section 20.3 Rules of Interpretation
The rules of interpretation specified in Clause 1.2 of the Facility Agreement
shall be applicable to this Guarantee.
Section 20.4 Judgment currency
(a) The Guarantor’s obligations under this Guarantee to make payments in the
applicable currency required by the Facility Agreement (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that, on the Business Day
immediately following the date of such tender or recovery, the Facility Agent,
or any applicable Lender, as the case may be, may, in accordance with normal
banking procedures, purchase the Obligation Currency with such other currency.
If for the purpose of obtaining or enforcing judgment against the Guarantor in
any court or in any jurisdiction, it becomes necessary to convert into any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the Obligation Currency could be purchased with the Judgment
Currency as of the day immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b) If the amount of Obligation Currency purchased pursuant to the last sentence
of subsection (a) above is less than the sum originally due in the Obligation
Currency, the Guarantor covenants and agrees to indemnify the applicable
recipient against such loss, and if the Obligation Currency so purchased exceeds
the sum originally due to such recipient, such recipient agrees to remit to the
Guarantor such excess.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






17

--------------------------------------------------------------------------------





SCHEDULE I
TO GUARANTY AGREEMENT
GUARANTOR


Guarantor
Address for Notices
Tiffany & Co.
15 Sylvan Way
Parsippany, New Jersey 07054
Attention: Treasury Department
Email: treasurydepartment@tiffany.com
Facsimile: (973) 254-7694







18

--------------------------------------------------------------------------------





ANNEX 1
TO GUARANTY AGREEMENT
FORM OF SUPPLEMENT
SUPPLEMENT NO. __, dated as of _______________, to the GUARANTY AGREEMENT, dated
as of [    ], 2016, between TIFFANY & CO. (the “Guarantor”) and MIZUHO BANK
(CHINA), LTD., as the Facility Agent under the Facility Agreement referred to in
the next paragraph acting on behalf of the Finance Parties (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”).
Reference is made to the RMB 990,000,000 Facility Agreement, dated as of [    ],
2016, by and among TIFFANY & CO. (SHANGHAI) COMMERCIAL CO., LTD., as the
Borrower, Bank of America, N.A., Shanghai Branch and Mizuho Bank (China), Ltd.,
as joint coordinators, mandated lead arrangers and bookrunners, Mizuho Bank
(China), Ltd., as Facility Agent, and the Lenders from time to time party
thereto (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Facility Agreement”). Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the
Facility Agreement.
The Guarantor has entered into the Guarantee in order to induce the Lenders to
make Loans. Article 17 of the Guarantee provides that additional persons may
become Guarantors under the Guarantee by execution and delivery of an instrument
in the form of this Supplement. The undersigned person (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Facility
Agreement to become a Guarantor under the Guarantee in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.
Accordingly, the Facility Agent and the New Guarantor agree as follows:
Section 1. In accordance with Article 17 of the Guarantee, the New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor, and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guarantee shall be deemed to include the New Guarantor. The Guarantee is hereby
incorporated herein by reference.
Section 2. The New Guarantor represents and warrants to the Facility Agent and
the other Finance Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditor’s rights generally.
Section 3. This Supplement may be executed in counterparts (and by each party
hereto on a different counterpart), each of which shall constitute an original,
but both of which, when taken together, shall constitute but one contract. This
Supplement shall become effective when the Facility Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of the New


19

--------------------------------------------------------------------------------





Guarantor and the Facility Agent. Delivery of an executed counterpart of this
Supplement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.
Section 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.
Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 7. All communications and notices hereunder shall be in writing and
given as provided in Article 15 of the Guarantee. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below.
Section 8. The New Guarantor agrees to reimburse the Facility Agent for its
out-of-pocket expenses in connection with this Supplement, including the fees,
disbursements and other charges of counsel for the Facility Agent.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor and the Facility Agent have duly executed
this Supplement No. __ to the Guarantee as of the day and year first above
written.
[NEW GUARANTOR]
By:
Name:
Title:
Address:
Attention:
Telephone No.:
Facsimile No.:
MIZUHO BANK (CHINA), LTD., as Facility Agent
By:
Name:
Title:




21

--------------------------------------------------------------------------------





SIGNATURE PAGE




IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.




TIFFANY & CO.    
    




By: /s/ Frederic Cumenal
Name: Frederic Cumenal        
Title: CEO        






22

--------------------------------------------------------------------------------





SIGNATURE PAGE




IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.




MIZUHO BANK (CHINA), LTD.






By: /s/ Lu Feng             
Name: Lu Feng                










23